Citation Nr: 1647295	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for an abdominal aortic aneurysm, exclusive of a period of an assigned temporary total rating from January 9, 2015 to July 31, 2015. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION
 
The Veteran served on active duty in the U.S. Navy from February 1965 to February 1970 and from January 1976 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, which granted service connection for an aortic aneurysm and granted a noncompensable rating.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2009 and the RO issued a Statement of the Case (SOC) in May 2010.  The Veteran filed a timely VA Form 9 that same month.  Supplemental statements of the case (SSOC) were issued in July 2010, June 2015 and August 2015.  Jurisdiction over the claim has since been transferred to the RO in Roanoke, Virginia.   

The Board remanded the claim in May 2016 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the claim period, excluding the period of an assigned temporary total rating, the Veteran's aortic aneurysm measured less than 5 centimeters in diameter, was asymptomatic, and did not preclude exertion.





CONCLUSION OF LAW

The criteria for an initial compensable disability rating for an aortic aneurysm have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7110 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159 (b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In the present case, VA's duty to notify was satisfied by letters sent in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, with regard to an initial rating claim, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103 (a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran and his representative. 

Additionally, the prior remand instructions were substantially complied with in regards to the claim being adjudicated.  In May 2016, the Board remanded the claim in order to provide the Veteran with an updated VA examination concerning his abdominal aortic aneurysm and associate with the record any and all outstanding records from Dr. R.S., the Veteran's private physician.  The RO provided the Veteran with an examination in August 2016.  As for the Veteran's private records, the Veteran was sent an authorization form in May 2016 to allow VA to obtain Dr. R.S.'s records.  No response was received from the Veteran.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Compensable Rating for Aortic Abdominal Aneurysm

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to such claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The rating criteria for aortic aneurysm are found at 38 C.F.R. § 4.104, Diagnostic Code (DC) 7110 (2015).  Under DC 7110, a 60 percent rating is warranted if the aortic aneurysm precludes exertion.  A 100 percent rating is warranted if the aortic aneurysm is five centimeters or larger in diameter, or is symptomatic, or for an indefinite period from the date of hospital admission for surgical correction.   The residuals of surgical correction are evaluated according to the organ systems affected.  A rating of 100 percent is assigned as of the date of admission for surgical correction.  Six months following discharge, the appropriate disability rating is determined by mandatory VA examination.  

Although DC 7110 does not provide for a zero percent rating, a noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.

Facts and Analysis

The Veteran is seeking a compensable initial rating for his service-connected abdominal aortic aneurysm (hereinafter, "aneurysm").  He asserts that his symptoms warrant a higher rating.  

At the outset, the Board notes that, in a June 2015 rating decision, the RO temporarily increased the Veteran's disability rating to 100 percent, effective January 9, 2015, due to surgical treatment.  The Veteran's rating was returned to a noncompensable level as of August 1, 2015.  As such, this period will not be considered for purposes of a compensable rating.  Of note, the assignment of the 100 percent rating and resumption of the noncompensable rating occurred in the same rating decision.  Thus, 38 C.F.R. § 3.105(e) is not implicated.  

In September 2008, the Veteran underwent a VA examination.  At that time, it was noted that the Veteran had, amongst other health issues, the aneurysm.  He was able to ride a stationary bicycle twice a day for 15 minutes, perform some yard work (while taking breaks), and could lift 50 pounds without shortness of breath.  The Veteran reported no functional impairment of any kind from his diagnosed aneurysm.

A private treatment note from September 2008 showed the Veteran continued to be asymptomatic, with no abdominal complaints.  He denied chest pain, shortness of breath, and cerebrovascular complaints of any kind.  At that time, the aneurysm measured 3.5 cm.  

In his May 2010 VA Form 9, the Veteran reported that, due to a heart condition and lower abdomen pain, he was unable to lift 50 pounds, as had been previously reported.  He indicated that he did, in fact, cut the grass in his small yard, but that it made him dizzy. 

Private medical records from January 2015 show the Veteran's aneurysm measured 5.5 cm.  At that time, he underwent a successful percutaneous endovascular repair.  As noted above, in a June 2015 SSOC, the Veteran was granted a temporary total rating from January 9, 2015 to July 31, 2015.

In June 2015, the Veteran underwent a VA examination unrelated to the current claim.  At that time, he was found to have small scars from his aneurysm repair.  The scars measured 5 cm. by .2 cm.  The examiner diagnosed the Veteran with status post repair of abdominal aortic aneurysm, with scars. 

In July 2015, the Veteran underwent a VA examination related to his aneurysm.  At that time, the examiner confirmed the aneurysm diagnosis and noted a 2007 onset date and the 2015 repair.  At the time of the examination, the Veteran did not have an aortic aneurysm.  The Veteran reported occasional abdominal pain from the aneurysm repair.  There was no amputation or use of assistive devices due to the Veteran's aneurysm.  The examiner found no visible scars from the repair.  He indicated as well that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's aneurysm.  The examiner concluded that the condition caused was no functional impact on the Veteran's ability to work.

In August 2016, in response to the Board's May 2016 remand, the Veteran underwent an additional VA examination.  At that time, the diagnosis of aortic aneurysm status post repair was confirmed.  The Veteran indicated that he had not seen his private doctor, Dr. R.S., since January 2015.  He further described abdominal pain that he felt was related either to an ulcer or the aneurysm.  The Veteran and his wife reported that, due to issues such as right knee pain, vertigo and a heart condition, he no longer did yard work.  No scarring was noted.  

On examination, the Veteran was found not to have an aortic aneurysm at the time.  There were no post-surgical residuals due to treatment of the aneurysm.  The examiner found no amputation or use of assistive devices, and no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation and prosthesis.  The examiner specifically found that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's aneurysm.  He concluded that there were no functional limitations and no objective residuals related to the aneurysm.  

The examiner further determined that the occasional, fleeting left abdominal pain was not a result of the aneurysm, as such pain was not a typical or medically common residual of the condition or procedure.  She noted that the Veteran's limitation on exertion was due to his right knee pain, and not any artery obstruction or the aneurysm.  

Based on the competent, probative evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's aneurysm does not preclude physical exertion, and therefore an initial compensable rating is not warranted.  While the Veteran has contended that he experiences an inability to engage in exercise or activities that result in exertion, the weight of the evidence does not demonstrate that the aortic aneurysm precludes exertion, which is required for the higher 60 percent rating.  The July 2015 and August 2015 VA examiners both found that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's aneurysm.  In addition, the August 2016 VA examiner specifically found that the limitations on the Veteran's exertion were due to disabilities other than his aneurysm.  

In addition, at no point other than during the period of an assigned temporary total rating, has the Veteran's aneurysm measured greater than 5 cm. in diameter, been symptomatic, or required hospitalization or surgical intervention.  Thus, a higher 100 percent rating is also not warranted.  See 38 C.F.R. § 4.104, DC 7110 (2015).  Notably, separate service connection is in effect for hypertension and arteriosclerotic heart disease associated with hypertension.

Further, since the Veteran's aneurysm required surgical treatment, the Board must evaluate any surgical residuals.  The Board acknowledges that while the July 2015 and August 2016 VA examiners noted no residuals, to include scarring, the June 2015 examination noted the Veteran had abdominal scarring due to his surgery.  Such scars were measured at 5cm by .2 cm.  However, there was no indication that such scarring was painful, unstable, or deep, and the total area of the scars was less than 929 square cm (144 square inches).  No such impairment is indicated by the other evidence of record.  Consequently, the criteria for assignment of a separate compensable rating based upon scarring are not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

Accordingly, as the Veteran's disability does not most nearly approximate the criteria associated with a compensable evaluation under 38 C.F.R. § 4.104, DC 7110 (2015), a noncompensable rating is appropriate.  See 38 C.F.R. § 4.31 (2015).

Additional Considerations 

The Board has also considered whether consideration of an extraschedular rating for the Veteran's aneurysm has been reasonably raised by the facts.  The Court has noted that when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007).  Similarly, the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence does not reasonably raise, that the Veteran's disability warrants an extraschedular rating. 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected aneurysm contemplates his subjective complaints of a preclusion of physical activity, as well as his functional impairment.  Although the Veteran reported some abdominal pain and a reduction of his physical activities, such symptoms were found to be due to other medical conditions.  Thus, the Veteran's disability picture is fully contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

Further, the Board notes that under Johnson, supra, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455. In this case, there is no evidence in the record that indicates, and the Veteran does not contend, that his aneurysm renders him unable to obtain and maintain substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issue before the Board and, as such, need not be further addressed. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

      (CONTINUED ON NEXT PAGE)





ORDER

An initial compensable evaluation for an abdominal aortic aneurysm, exclusive of a period of an assigned temporary total rating from January 9, 2015 to July 31, 2015, is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


